Case 1:15-cv-06718-VEC
     1:14-cv-09949-VEC Document 334
                                392 Filed 04/17/20
                                          04/15/20 Page 1 of 4


                                        USDC SDNY
                                        DOCUMENT
                                        ELECTRONICALLY FILED
                                        DOC #:
                                        DATE FILED: 04/17/2020
Case 1:15-cv-06718-VEC
     1:14-cv-09949-VEC Document 334
                                392 Filed 04/17/20
                                          04/15/20 Page 2 of 4
Case 1:15-cv-06718-VEC
     1:14-cv-09949-VEC Document 334
                                392 Filed 04/17/20
                                          04/15/20 Page 3 of 4
         Case 1:15-cv-06718-VEC
              1:14-cv-09949-VEC Document 334
                                         392 Filed 04/17/20
                                                   04/15/20 Page 4 of 4



together, shall constitute one and the same instrument, and signatures by facsimile and electronic

mail have the same force and effect as the delivery of original, inked signatures.


Dated: New York, New York
       April __, 2020

FREEHILL HOGAN & MAHAR LLP                           CLYDE & CO US LLP

By: _________________________                        By: _________________________

Michael Fernandez                                    John R. Keough
Gina M. Venezia                                      George G. Cornell
Michael J. Dehart                                    Laura L. Gongaware
80 Pine Street, 25th Fl.                             405 Lexington Ave.
New York, NY 10005                                   New York, New York 10174
(212) 425-1900 | (212) 425-1901 (Fax)                (212) 710-3900
Attorneys for Hapag                                  Attorneys for U.S. Oil Trading LLC

SEWARD & KISSEL LLP                                  HILL RIVKINS LLP

By: _________________________                        By: _________________________

Bruce G. Paulsen                                     Justin M. Heilig
Brian P. Maloney                                     45 Broadway, Suite 1500
Laura E. Miller                                      New York, New York 10006
One Battery Park Plaza
New York, New York 10004                             Jacob Hollinger
Attorneys for ING Bank N.V.,                         Darren T. Azman
as Security Agent                                    MCDERMOTT WILL & EMERY LLP
                                                     340 Madison Avenue
                                                     New York, New York 10173
                                                     Attorneys for O.W. Germany
The Clerk of Court is respectfully directed to terminate all pending motions and deadlines and close both of
the above-captioned cases.
SO ORDERED.                           Date: 04/17/2020


___________________________
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




                                                 3
